TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 28, 2015



                                      NO. 03-14-00442-CV


                                    Scott Mandle, Appellant

                                                 v.

 Old West Capital Co., as assignee of the judgment originally taken by Oliphant Financial
                 Corporation; and A+ Federal Credit Union, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               VACATED AND REMANDED ON JOINT MOTION –
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 17, 2014. The parties

have filed an agreed motion to dismiss appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion; vacates the

judgment without regard to the merits, and remands the cause to the trial court for rendition of a

judgment in accordance with the parties’ agreement. Each party shall pay the costs of the appeal

incurred by that party, both in this Court and in the court below.